Title: To James Madison from Charles Pinckney, 14 March 1802
From: Pinckney, Charles
To: Madison, James


(Private)
Dear Sir
March 14: 1802 In Madrid
My last Dispatch will have fully informed you of the state of things here my removal from the Escurial to Madrid & that Mr: Graham arrived here about the 20th: January. By him I recieved for the first time the Wish of our Government to endeavour to obtain the cession by sale from this Court of the Floridas & as I know it would be difficult if not impossible to do so without the concurrence & perhaps aid of the influence of France I immediately wrote to Mr Livingston in cypher on the subject & am now waiting his answer to commence the negotiation. I am hopeful it will arrive in time for this opportunity. If it does I shall without delay transmit the letter I have prepared to the secretary of state & will send you a copy of it. As the influence of the Prince of Peace at this court is all powerful & nothing of importance can be effected without his consent & indeed patronage I have prepared a copy of this application for his Use & am to be favoured with an interview in a particular & private manner with him on the subject & if any thing can be done, it is alone in this Way. My last letters will have informed you of the politeness & attention of the Ministers to Me since my arrival & of their apparent Wish to attend to my numerous applications for the release of Ships & cargoes & of their having directed the Quarantine to be discontinued in all cases of Vessels coming from Ports in which their Consuls certify there is no contagious Disorder. I have as yet expended no Money, or paid any for contingencies that come properly within the last Quarter, I shall close my accounts up to the last of this month & transmit them. I wrote to you that as it would be uncertain whether there would be Strength enough in the Senate to carry my confirmation that I would be obliged to you to give me the earliest information But that should it be otherwise & the confirmation carried that I wish the Presidents permission in the summer to visit Rome which can be accomplished in a few Weeks during the time the Court is absent on its Excursion to visit the Mediterranean Parts of Spain & meet the Naples Family on the occasion of the double marriage. During this time nothing can be done & Before this the Florida Question will be decided to which I will pay unremitted attention. I wish much to go to Rome for a few Weeks & to walk on the same ground where Brutus & Cato once walked & I trust the President will have no objection. I have instructed all the Consuls as you directed respecting the Expenditure of monies & am incessantly engaged in endeavouring to obtain Releases of our Vessels & confirmation of some of the favourable decisions which have been given in their inferior tribunals. But the number of cases which are now before the Counsel of War is so great & some of them so intricate, & as their modes of proceeding are so extremely tedious, I have proposed to the Secretary To agree to the proposition sometime ago made by Colonel Humphreys for the appointment of Commissioners to decide the questions of Capture & Compensation by arbitration in the former mode of one being appointed by each & those two to draw for the third—to be appointed of men highly distinguished for their knowledge & integrity & in situations of life to place them beyond the reach of an improper influence. My next to you will contain the whole of this & the Florida application—but as to the result it is impossible to say. You were right to conjecture in your private letter to me by Mr: Graham that you did not hope much. More depends upon France in the Business a great deal than Spain. The Treaty which you have recieved between Lucien Bounaparte & the Prince of Peace expressly recognizes the Cession of Louisiana & leaves no doubt on the subject. It is necessary for me to say here that not having recieved your Letters or any Direction respecting the attempt to obtain the two Floridas before 20 January it was impossible for me to move earlier in the Business than I have done. I have seen the Prince of Peace & am all ready & have been so for sometime waiting to hear from Mr Livingston respecting what he concieves to be the Wish or View of France in the Business. I have Written to him twice in Cypher & I mention these things to you to shew that I shall always endeavour to manifest the same zeal & activity in Business here that I trust I have invariably & in every instance done at home.

I had much doubt what I ought to do as to fixing myself with a house in Madrid. Because I feared our strength, until the Vermont & Mary Land Elections. When I heard of them I immediately took Colonel Humphreys[’]s house & purchased all his furniture little doubting that from these recent Elections, if the republican interest is as true & honest as I believe it is & as I know they ought to be to one another that the nomination will be ultimately confirmed. If it is not, this purchase of furniture & my coming here will be a considerable inconvenience, But I will endeavour to make the best of it & will then on my own account but for the Benefit of my countrymen, set out to View the remainder of the most important parts of Europe which I have not yet seen & if nothing prevents, I am hopeful to return with the Languages & as intimate a knowledge of Europe, as any of our countrymen have done who have not staid longer than myself, & this additional knowledge which could only be acquired by a personal examination & attentive View of things at this very important period of the Peace, will enable me I trust when I return, to take my stand again in the field of politics with increased Weight. I confess as I mentioned to the President in one of my Letters, I should like much to remain two years more in a public character in Europe to compleat my Examinations & if this can be done, if not in Spain, in any proper situation elsewhere I hope he will do it & I will thank you to consider it. My Commission expires at the End of the Session of the Present Senate, & as this is the long Session & much to do I shall consider that the last of April or the Beginning of May if I do not hear Before. Please direct to me to the care of Patrick Joyes & Hijos & present me in the most affectionate & respectful terms to the President & Believe me my dear Sir with great regard & affectionate respect & attachment Yours Truly
Charles Pinckney
 

   
   RC (DLC).



   
   Letter not found.



   
   For JM’s instructions for obtaining the cession of the Floridas, see his letter to Pinckney, 25 Sept. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:131–32).



   
   See Pinckney to Livingston, 4 Feb. 1802 (NHi: Livingston Papers).



   
   Pinckney referred to the marriages of Francisco Gennaro, prince of Naples, to the infanta María Isabel of Spain and Fernando, prince of Asturias, to Princess María Antonia of Naples. The double marriage between first cousins took place on 4 Oct. 1802 (Douglas Hilt, The Troubled Trinity: Godoy and the Spanish Monarchs [Tuscaloosa, Ala., 1987], pp. 134–36).



   
   David Humphreys’s proposal for a bilateral claims commission was renewed as late as June 1801 (see Humphreys to JM, 29 June 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:361).



   
   Letter not found.



   
   For the Treaty of Aranjuez, see Rufus King to JM, 20 Nov. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:254, 255 n. 1).



   
   Pinckney’s new commission as minister to Spain was enclosed in JM’s letter of 5 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:442 and n. 4).


